MEMORANDUM ***
Hainan argues that the district court erred by entering summary judgment with respect to her claim arising under 42 U.S.C. § 12102(2)(C). We review de novo the district court’s summary judgment. See Hervey v. Estes, 65 F.3d 784, 788 (9th Cir.1995) (as amended).
Liability under the Americans with Disabilities Act (ADA) arises not only when a covered entity discriminates or retaliates against a person suffering from “a physical or mental impairment that substantially limits one or more ... major life activities,” 42 U.S.C. § 12102(2)(A), but also where the covered entity discriminates against a person who it “regard[s] as having such an impairment,” 42 U.S.C. § 12102(2)(C).
Hainan asserts that her assignment to a position as a security guard/reeeptionist evidences that Donnelley regarded her as disabled. This evidence, however, is subject to the bar of Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 798 (9th Cir.2001), which provides that when an employer that is also a covered entity “takes steps to accommodate an employee’s restrictions, it is not thereby conceding that the employee is disabled under the ADA or that it regards the employee as disabled.”
Hainan has failed to produce any other evidence from which a reasonable inference may be drawn that Donnelley regarded her as disabled. Therefore, the judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.